DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 10 as amended below is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on September 9th, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Jared DuJack on June 2nd, 2022.
The application has been amended as follows:
IN THE CLAIMS:
--1.	(Currently Amended) A method of assembling a drive train for an electric machine, the drive train comprising a shaft having a front end and a rear end and is supported in a housing via a front bearing and a rear bearing, the front bearing comprising a front bearing outer ring and a front bearing inner ring, and the rear bearing comprising a rear bearing outer ring and a rear bearing inner ring, the method comprising the following steps:
a)	providing the shaft;
b)	mounting the front bearing to the shaft by temporarily heating the front bearing and shifting the same to a front position at the shaft;
c)	arranging a first cover and a second cover at the shaft from a rear end of the shaft, wherein the first cover is configured to seal a rear side of the front bearing and the second cover is configured to seal a front side of the rear bearing, wherein the first cover is configured to be mounted to the housing by an auxiliary support, wherein the auxiliary support abuts a portion of the housing and a rear axial end of the first cover, and wherein the auxiliary support is configured to be mounted to the housing and the first cover;
d)	mounting the rear bearing to the shaft by temporarily heating the rear bearing and shifting the same from the rear end of the shaft to a rear position at the shaft;
e)	mounting the second cover to the rear bearing outer ring;
f)	mounting the housing to the shaft by temporarily heating the housing and relatively moving the same over the shaft from the rear end of the shaft till a housing abutment abuts to the second cover;
g)	mounting the second cover to the housing;
h)	dismounting the second cover from the rear bearing outer ring; and
i)	mounting a third cover to the housing such that the rear bearing outer ring is secured by the second and third covers, wherein the third cover is configured to seal a rear side of the rear bearing.


2.	(Currently Amended) The method according to claim 1, further comprising:
connecting the first cover to the housing such that a first axial clearance remains between the first cover and the front bearing, by mounting [[an]] the auxiliary support to the housing which connects the first cover to the housing.

3.	(Original) The method according to claim 2, wherein:
	the auxiliary support is mounted through at least one access window which is provided in the housing between the first and second covers.

4.	(Original) The method according to claim 1, comprising at least one of the following features:
	in step e), the second cover is mounted to the rear bearing outer ring by bolts, and in step h), the second cover is dismounted from the rear bearing outer ring by releasing the bolts;
in step g), the second cover is mounted to the housing by bolts;
	in step i), the third cover is mounted to the housing by bolts;
the auxiliary support is mounted to the housing and the first cover by bolts.

5.	(Original) The method according to claim 1, further comprising:
after step i), mounting a ring to the shaft such that the ring at least one of secures and contacts the rear bearing inner ring.

6.	(Original) The method according to claim 1, further comprising:
	before step b), mounting a fourth cover to the housing, the fourth cover is configured to seal a front side of the front bearing, and in step b), the front bearing is shifted to the front position at the shaft from a rear end of the shaft such that a second axial clearance remains between the fourth cover and the front bearing.

7.	(Original) The method according to claim 1, wherein
	at least one of the front bearing and the rear bearing comprises either non-tapered rolling bodies, or spherical rolling bodies.

8.	(Original) The method according to claim 1, wherein the housing is a single-piece housing.

9.	(Original) The method according to claim 1, further comprising:
between steps g) and h), a step of temporarily supporting the housing by a jig.

10.	(Currently Amended) A drive train for an electric machine, the drive train comprising:
a shaft having a front end and a rear end and being supported in a housing via a front bearing and a rear bearing, wherein the front bearing comprising a front bearing outer ring and a front bearing inner ring, and the rear bearing comprising a rear bearing outer ring and a rear bearing inner ring;
a first cover mounted to the housing and being configured to seal a rear side of the front bearing, wherein the first cover is mounted to the housing by an auxiliary support, wherein the auxiliary support abuts a portion of the housing and a rear axial end of the first cover, and wherein the auxiliary support is mounted to the housing and the first cover to 
a second cover mounted to the housing and being configured to seal a front side of the rear bearing; and
a third cover mounted to the housing and being configured to seal a rear side of the rear bearing, wherein the rear bearing outer ring is secured by the second and third covers; wherein
	the housing is a single-piece housing; and
	the housing comprises at least one access window which is provided between the first and second covers.

11.	(Original) The drive train according to claim 10, wherein:
the first cover is connected to the housing such that a first axial clearance remains between the first cover and the front bearing.

12.	(Original) The drive train according to claim 10, comprising at least one of the following features:
	the second cover is mounted to the housing by bolts;
	the third cover is mounted to the housing by bolts; and
the auxiliary support is mounted to the housing and the first cover by bolts.

13.	(Original) The drive train according to claim 10, further comprising:
a ring mounted to the shaft such that the ring secures and contacts the rear bearing inner ring.

14.	(Original) The drive train according to claim 10, further comprising:
	a fourth cover mounted to the housing and being configured to seal a front side of the front bearing, wherein a second axial clearance remains between the fourth cover and the front bearing.

15.	(Original) The drive train according to claim 10, wherein
	at least one of the front bearing and the rear bearing comprises either non-tapered rolling bodies, or spherical rolling bodies.

16.	(New) The drive train according to claim 10, wherein a first bolt passes through the auxiliary support and subsequently through the housing to connect the auxiliary support to the housing and wherein a second bolt passes through the auxiliary support and subsequently through the first cover to connect the auxiliary support to the first cover.  

17.	(New) The drive train according to claim 10, wherein the auxiliary support abuts both the portion of the housing and the rear axial end of the first cover in a radial plane.  

18.	(New) The method according to claim 1, wherein a first bolt passes through the auxiliary support and subsequently through the housing to connect the auxiliary support to the housing and wherein a second bolt passes through the auxiliary support and subsequently through the first cover to connect the auxiliary support to the first cover.  

19.	(New) The method according to claim 1, wherein the auxiliary support abuts both the portion of the housing and the rear axial end of the first cover in a radial plane. --

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Samsung (KR20110139957A) and Mitsubishi (EP 2754892).
Samsung discloses a drive train for an electric machine (Figure 1), the drive train comprising: a shaft (110) having a front end and a rear end and being supported in a housing via a front bearing (116) and a rear bearing (117), wherein the front bearing comprising a front bearing outer ring and a front bearing inner ring, and the rear bearing comprising a rear bearing outer ring and a rear bearing inner ring (the bearings include inner and outer races; Figure 4); a first cover mounted to the housing and being configured to seal a rear side of the front bearing (see Figure 4, cover mounted between radially inward portion of the housing 115 and the rear face of the front bearing 116), wherein the first cover is mounted to the housing by an auxiliary support which connects the first cover to the housing (radially inward portion/tab); a second cover mounted to the housing and being configured to seal a front side of the rear bearing (see Figure 4, cover mounted at the radially inward portion/tab and in front of the rear bearing); and a third cover mounted to the housing and being configured to seal a rear side of the rear bearing (see Figure 4, unlabeled rear cover near bearing 117, and can be seen attached with unlabeled bolts), wherein the rear bearing outer ring is secured by the second and third covers (Figure 4); wherein the housing is a single-piece housing (Figure 4); and the housing comprises at least one access window which is provided between the first and second covers (see Figure 2, housing 115 includes unlabeled hole that allows access to the shaft 110). The third cover is mounted to the housing by bolts (see Figure 4, unlabeled bolts on rear bearing rear cover, which is the third cover). Samsung further discloses a ring mounted to the shaft such that the ring secures and contacts the rear bearing inner ring (Figure 4, unlabeled inner ring), and at least one of the front bearing and the rear bearing comprises either non-tapered rolling bodies, or spherical rolling bodies (rear bearing 117 comprises non-tapered rolling bodies).
Mitsubishi discloses a drive train for an electric machine (Figures 1-4), the drive train comprising: a shaft (6) having a front end and a rear end and being supported in a housing via a front bearing (20) and a rear bearing (22), wherein the front bearing comprising a front bearing outer ring and a front bearing inner ring, and the rear bearing comprising a rear bearing outer ring and a rear bearing inner ring (the bearings include inner and outer races 50-51 and 60-61; Figures 5-6); a first cover mounted to the housing and being configured to seal a rear side of the front bearing (cover 58B), wherein the first cover is mounted to the housing by an auxiliary support (55) which connects the first cover to the housing (see bolts in Figure 5); a second cover (68A) mounted to the housing and being configured to seal a front side of the rear bearing (Figure 6). A fourth cover (58A) is mounted to the housing and configured to seal a front side of the front bearing. Between the first and fourth covers there is an axial clearance (see Figure 5) between the covers and the bearings. The clearance is further provided utilizing spacing rings (57A for the fourth cover and 57B for the first cover).
However, the claims as instantly amended now require that the auxiliary support not only mounts the first cover to the housing, but that the auxiliary support abuts the housing and a rear axial end of the first cover. Samsung provides an auxiliary support that is more akin to a tab on the housing and therefore no longer anticipates the claims. Mitsubishi on the other hand utilizes an auxiliary support (55) to connect the first cover (58B) to the housing, but the abutment occurs on the front axial end of the first cover rather than its rear, and it would not be obvious to reverse the order of the first cover and auxiliary support without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745